Name: Commission Implementing Regulation (EU) 2016/2244 of 13 December 2016 amending Regulation (EC) No 1979/2006 as regards the import tariff quota for preserved mushrooms originating in China
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  foodstuff;  agricultural activity;  Asia and Oceania;  international trade;  agricultural policy
 Date Published: nan

 14.12.2016 EN Official Journal of the European Union L 339/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2244 of 13 December 2016 amending Regulation (EC) No 1979/2006 as regards the import tariff quota for preserved mushrooms originating in China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/1972, (EEC) No 234/1979, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (a) of Article 187 thereof, Whereas: (1) Commission Regulation (EC) No 1979/2006 (2) opens and provides for the administration of tariff quotas for preserved mushrooms of the genus Agaricus falling within CN codes 0711 51 00, 2003 10 20 and 2003 10 30 (preserved mushrooms), imported from third countries. (2) The Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China concluded pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Croatia in the course of its accession to the European Union, approved by Council Decision (EU) 2016/243 (3), provides for an increase by 650 tonnes (drained net weight) of the Union tariff rate quota for preserved mushrooms originating in China. (3) The increase in the tariff rate quota should be reflected in Annex I to Regulation (EC) No 1979/2006. (4) Regulation (EC) No 1979/2006 should therefore be amended accordingly. (5) The Agreement between the European Union and the People's Republic of China was approved by the Council on 18 October 2016 (4). In accordance with Article 8(1) of Regulation (EC) No 1979/2006 importers have to submit their applications for licences during the first 5 working days of January. It is therefore appropriate that this Regulation applies as from 1 January 2017. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 1979/2006 Annex I to Regulation (EC) No 1979/2006 is replaced by the text in the Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1979/2006 of 22 December 2006 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries (OJ L 368, 23.12.2006, p. 91). (3) Council Decision (EU) 2016/243 of 12 February 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 45, 20.2.2016, p. 12). (4) Council Decision (EU) 2016/1885 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 291, 26.10.2016, p. 7). ANNEX ANNEX I Volume, order numbers and period of application of the tariff quotas referred to in Article 1(1) in tonnes (drained net weight) Country of origin Order Numbers 1 January to 31 December of each year China Traditional importers: 09.4157 30 400 New importers: 09.4193 Other third countries Traditional importers: 09.4158 5 030 New importers: 09.4194